The defendant was indicted, tried, and convicted, for the offense of assault, with intent to murder Luther Campbell, a deputy sheriff. The difficulty occurred on Sunday at a church in the Ider neighborhood in DeKalb county at a time when a ":big singing" was being held. The undisputed testimony shows that he shot at Campbell several times with a pistol in close proximity and that Campbell also shot at him. There was some evidence to the effect that the defendant was under the influence of liquor and created some disturbance at or near the church, and that Campbell, the deputy sheriff, sought to quiet him, whereupon he pulled a pistol and ordered the officer to throw up his hands and began backing away. When he backed into a buggy he turned to look, at which time Campbell drew his pistol, and the state's witnesses testified that the defendant immediately began to fire at the officer, and that the officer returned the fire. After the shooting the defendant ran, but was pursued by Campbell and another person, was captured near by, and handcuffs were placed upon him. The testimony was in conflict as to who fired first, and this as well as other questions were for the determination of the jury. *Page 153 
Several exceptions were reserved to the rulings of the court upon the admission of testimony. Each of the rulings, however, relate to testimony clearly a part of the res gestæ, and for this reason the rulings complained of are without error.
In an able and extended charge the court fairly stated the law of this case to the jury. Some of the special written charges given at the instance of the defendant could have been properly refused.
Each of the charges refused to defendant were invasive of the province of the jury and were otherwise objectionable; they were properly refused.
No error appearing in any of the rulings of the court during the progress of this trial, and the record being free from error, the judgment of the lower court appealed from is affirmed.
Affirmed.